Title: From John Adams to the Duc de La Vauguyon with a Letterbook Memorandum, 24 November 1781
From: Adams, John
To: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de



Amsterdam November 24. 1781

Mr Adams presents his most respectfull Compliments to his Excellency, the Duke de la Vauguion, and begs leave to acquaint him, that by the last nights Post he received from Congress Some important Dispatches which it is his Duty to communicate to the Ambassador of France. Mr Adams requests his Excellency, to inform him, what Hour will be most convenient for him to wait on him at the Arms of Amsterdam. Meantime he most Sincerely congratulates his Excellency, on the glorious News from America, by the Duke de Lauzun, of the surrender of Lord Cornwallis with his whole Army, to the Arms of the allies.
 
memorandum
This Card I Sent by my Secretary Mr Thaxter. The Duke returned for answer, that he would call upon me at my House, between Twelve and one, to congratulate me, on the News from America. Accordingly about one, he came and Spent with me, an hour and an half. I communicated to him my fresh Instructions and agreed to Send him a Copy of them tomorrow, or next day by the Post Waggon Charriot de Poste. He Said he had not received any Instructions from Versailles, upon the Subject, but might receive Some by next Tuesdays Poste. He asked me what Step I proposed to take in Consequence of these Instructions? I answered none, but with his Participation and approbation. That I would be always ready to attend him, at the Hague or elsewhere, for the purpose of the most candid and confidential Consultations, &c. He Said that he thought that the Subject was very well Seen (tres bien vû) and the measure very well concerted (tres bien combiné), and that it would have a good Effect at this time, to counteract the Artifice of the British Ministry, in agreeing to the Mediation of Russia, for a Seperate Peace with this Republick.
